DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-14 are are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 2-6 and 8-14, each recites, “the assembly” in lines 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the acoustic band shell assembly” and will be interpreted as such.  
Re claim 3, claim 3 recites, “the set of lateral beams” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the at least one set of lateral beams” and will be interpreted as such.  
Re claim 4, claim 4 recites, “the set of lateral beams” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the at least one set of lateral beams” and will be interpreted as such.  
Re claim 5, claim 5 recites, “the center” in line 1, “each panel” in line 2, and “the second panel portion” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “a center,” “each of the one or more panels” and “a second panel portion” and will be interpreted as such.  
Re claim 8, claim 8 recites, “the assembly” in lines 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the acoustic band shell assembly” and will be interpreted as such.  
Re claim 13, claim 13 recites, “the center” in line 1, “each panel” in line 2, and “the second panel portion” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “a center,” “each of the one or more panels” and “a second panel portion” and will be interpreted as such.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2019/0323232) in view of Partridge et al (“Partridge”) (US 2015/0376901).
Re claim 1, Mitchell discloses an acoustic band shell assembly (10) comprising: 
a frame (Fig. 1, frame of 10); 
one or more panels (24) mounted to the frame (Fig. 1, frame of 10) for rotational motion between (Fig. 2-3) an open condition (Fig. 2) and a closed condition (Fig. 3), the one or more panels (24) forming a generally planar wall (Fig. 3) responsive to being engaged (via 40) in the closed condition (Fig. 3), 
but fails to disclose wherein the one or more panels are biased for motion from the closed condition into the open condition responsive to being disengaged.
However, Partridge discloses wherein the one or more panels (104) are biased for motion ([0060]) from the closed condition (Fig. 1B) into the open condition (Fig. 1) responsive to being disengaged (via 105).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the one or more panels are biased for motion from the closed condition into the open condition responsive to being disengaged as disclosed by Partridge in order to move the panels automatically towards the open configuration ([0030]), aiding in the event of a fire ([0070]).  
Re claim 2, Mitchell as modified discloses the assembly of claim 1, wherein the frame (frame of 10) further includes at least one set of lateral beams (lateral beams of 22).
Re claim 3, Mitchell as modified discloses the assembly of claim 2, wherein the one or more panels (24) are mounted to (Fig. 2-3) the set of lateral beams (lateral beams of 22).
Re claim 4, Mitchell as modified discloses the assembly of claim 3, wherein the one or more panels (24) are mounted to the set of lateral beams (lateral beams of 22) by a rod (34) extending from opposing lateral sides (left and right sides of 24) of each panel (24)  of the one or more panels (24).
Re claim 6, Mitchell as modified discloses the assembly of claim 1, wherein at least two panels (24) of the one or more panels (24) are configured to form a non-permanent engagement with one another (Fig .3) to maintain the at least two panels (24) in the closed condition (Fig. 3, via 40).
Re claim 7, Mitchell as modified discloses an acoustic band shell assembly (Fig. 1 10) comprising: 
first and second beam members (each beam of 22), the first and second beam members (each beam of 22) being laterally space from one another (Fig. 2) to define a space (at 24) between the first and second beam members (each beam of 22); 
first and second panels (24) mounted within the space (between each beam of 22) between the first and second beam members (each beam of 22), the first and second panels (24) being mounted to the first and second beam members (each beam of 22) for rotational motion between an open condition (Fig. 2) and a closed condition (Fig. 3), the first and second panels (24) each including cooperating engagement members (40, 32) for forming an engagement (Fig. 3) to maintain the first and second panels (24) in a generally planar configuration (Fig. 2) in the closed condition (Fig. 2), the first and second panels (24) being in a non-planar configuration (Fig. 2) in the open condition (Fig .2), but fails to disclose wherein the first and second panels are biased for motion from the closed condition into the open condition responsive to being disengaged.
However, Partridge discloses wherein the first and second panels (104) are biased for motion ([0060]) from the closed condition (Fig. 1B) into the open condition (Fig. 1) responsive to being disengaged (via 105).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the first and second panels are biased for motion from the closed condition into the open condition responsive to being disengaged as disclosed by Partridge in order to move the panels automatically towards the open configuration ([0030]), aiding in the event of a fire ([0070]).  
Re claim 8, Mitchell as modified discloses the assembly of Claim 7, further comprising a support arm (in Fig. 3, the support arm being the portions defining the width of 22, connected to the lateral beams of 22) connected to the first and second beam members (each beam of 22) for suspending the assembly (Fig .3).
Re claim 10, Mitchell as modified discloses the assembly of claim 7, wherein the first and second panels (24) are rectangular shaped (Fig. 2-3).

Claim(s) 5, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2019/0323232) in view of Partridge et al (“Partridge”) (US 2015/0376901) and Fanning et al (“Fanning”) (US 2020/0217070 – as supported by US 62/788,542).
Re claim 5, Mitchell as modified discloses the assembly of claim 4, but fails to disclose wherein the rod is positioned to be offset from the center of gravity of the each panel to define a first panel portion adjacent to the rod having greater weight as compared with the second panel portion.
However, Fanning discloses wherein the rod (Fig. 13, 116, Fig. 6 130) is positioned to be offset from the center of gravity (Fig. 13, Fig. 6) of the each panel (120) to define a first panel portion (long side of 120) adjacent to the rod (116, 130) having greater weight (Fig. 13, Fig. 6) as compared with the second panel portion (short side of 120 – see also Page 1 of the figures of US 62/788,542).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the rod is positioned to be offset from the center of gravity of the each panel to define a first panel portion adjacent to the rod having greater weight as compared with the second panel portion as disclosed by Fanning in order to move, or help move the panels with gravity.
Re claim 12, Mitchell as modified discloses the assembly of claim 7, but fails to disclose wherein the first and second panels are mounted to the first and second beam members by a rod extending from opposing lateral sides of each of the first and second panels.
However, Fanning discloses wherein the first and second panels (120) are mounted to the first and second beam members (of Fig. 6) by a rod (130) extending from opposing lateral sides (sides of 120) of each of the first and second panels (120).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the first and second panels are mounted to the first and second beam members by a rod extending from opposing lateral sides of each of the first and second panels as disclosed by Fanning in order to provide an individual pivot point on each panel which extends from side to side to better maintain the panels in position.
Re claim 13, Mitchell as modified discloses the assembly of claim 7, but fails to disclose wherein the rod is positioned to be offset from the center of gravity of the each panel to define a first panel portion adjacent to the rod having greater weight as compared with the second panel portion.
However, Fanning discloses wherein the rod (Fig. 13, 116, Fig. 6 130) is positioned to be offset from the center of gravity (Fig. 13, Fig. 6) of the each panel (120) to define a first panel portion (long side of 120) adjacent to the rod (116, 130) having greater weight (Fig. 13, Fig. 6) as compared with the second panel portion (short side of 120 – see also Page 1 of the figures of US 62/788,542).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the rod is positioned to be offset from the center of gravity of the each panel to define a first panel portion adjacent to the rod having greater weight as compared with the second panel portion as disclosed by Fanning in order to move, or help move the panels with gravity.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2019/0323232) in view of Partridge et al (“Partridge”) (US 2015/0376901) and Stessel (EP 2096219).
Re claim 9, Mitchell as modified discloses the assembly of claim 7, but fails to disclose wherein the first and second beam members are arcuate.
However, Stessel discloses wherein the first and second beam members (21) are arcuate (Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the first and second beam members are arcuate as disclosed by Stessel in order to provide a curved ceiling or to better direct sound.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2019/0323232) in view of Partridge et al (“Partridge”) (US 2015/0376901) and Gimpel et al (“Gimpel”) (US 2014/0353079).
Re claim 11, Mitchell as modified discloses the assembly of claim 7, but fails to disclose wherein the first and second panels are arcuate.
However, Gimpel discloses wherein the first and second panels (100) are arcuate ([0011], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the first and second panels are arcuate as disclosed by Gimpel in order to provide proper sound diffusion ([0011]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2019/0323232) in view of Partridge et al (“Partridge”) (US 2015/0376901) and Steele (US 9,657,475).
Re claim 14, Mitchell as modified discloses the assembly of claim 7, but fails to disclose wherein the cooperating engagement members are in communication with electrical current to form an electromagnetic engagement.
However, Steele discloses wherein the cooperating engagement members (8) are in communication with electrical current to form an electromagnetic engagement (Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic band shell of Mitchell wherein the cooperating engagement members are in communication with electrical current to form an electromagnetic engagement as disclosed by Steele in order to automatically drop the panels in the event of fire (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635